Case 3:16-cv-02435-BRM-DEA Document 190 Filed 04/30/19 Page 1 of 2 PagelD: 2883

ba MONTGOMERY McCRACKEN

ATTORNEYS AT LAW

Jeremy D. Mishkin 1735 Market Street Direct Dial: 215-772-7246
Admitted in Pennsylvania & New York Philadelphia, PA 19103-7505 Fax: 215-731-3883
Email: jmishkin@mmwr.com
April 30, 2019
VIA ECF

Hon. Douglas E. Arpert
United States Magistrate Judge
Clarkson S. Fisher Building

& U.S. Courthouse

Room 6000

402 East State Street

Trenton, NJ 08608

Re: Lawson, et al. v. Praxair, Inc., et al.
Civil Action No. 3:16-cv-02435-BRM-DEA

Dear Judge Arpert:

As you know, we represent the Praxair Defendants in the above-referenced
matter. Please accept this letter in response to Your Honor’s April 15, 2019 Order requesting
that the parties submit correspondence to the Court addressing “(1) the party’s position on any
issue the party would like the Court to consider in relation to the appointment of a Special
Master; and (2) the party’s position on the items identified in Rule 53(b)(2).” See Doc. No. 187.

The Praxair Defendants understand that Federal Rule of Civil Procedure 53 empowers the
Court to appoint a master, specify the master’s powers and provide for the master’s
compensation. However, the appointment of a special master must be limited in scope. Luppino
v. Mercedes Benz USA, LLC, 2013 WL 5025229 *3 (Sept. 11, 2013). Accordingly, the Praxair
Defendants would request pursuant to Fed. R. Civ. P. 53(6)(2)(A) that the Order appointing the
special master include language that the special master’s duties are to resolve only the issues
outlined in the parties’ joint status report filed with the Court on April 5, 2019 (doc. no. 184) as
well as any new discovery issues that may arise going forward and that the special master may
not re-visit and/or hear issues that have already been decided by this Court (e.g., redactions
related to substantially similar products).

MONTGOMERY MCCRACKEN WALKER & RHOADS LLP

 

PENNSYLVANIA © NEW YORK © NEW JERSEY © DELAWARE

A PENNSYLVANIA LIMITED LIABILETY PARTNERS HIF
IOHM FS, CEVY, NEW JERSEY RESPONSIBLE PARTNER

4938 166v1
Case 3:16-cv-02435-BRM-DEA Document 190 Filed 04/30/19 Page 2 of 2 PagelD: 2884
Montgomery McCracken Walker & Rhoads LLP

Hon. Douglas E. Arpert
United States Magistrate Judge
April 30, 2019

Page 2

Pursuant to Fed. R. Civ. P. 53(b)(2)(B), the Praxair Defendants agree that the special
master may engage in ex parte communications with the Court at his or her discretion; however,
the special master shall not engage in ex parte communications with the parties. The Praxair
Defendants also request that the Order require the special master to create a record of any
proceedings and/or submissions consistent with the Federal Rules of Civil Procedure and the
Local Rules of this Court. Fed. R. Civ. P. 53(b)(2)(C). As such, the Praxair Defendants would
request that the special master preserve all written communications and documents provided to
him or her by the parties and all transcripts of proceedings and other material relied upon by him
or her in making findings and formulating his or her recommendations to the Court. In addition,
the Praxair Defendants request that the special master shall file a report and recommendation
setting forth in full any decision that he or she reaches together with the basis for that decision in
accordance with Fed. R. Civ. P. 53(e).

With respect to the compensation of the special master, the Praxair Defendants would
request that the charges of the special master initially shall be split equally among the parties;
provided, however, that the Court shall retain the right to shift all or part of the charges to one
party or the other after submission of a special master’s report and upon a showing of good
cause. The special master shall be free to employ firm attorneys and firm legal assistants at their
customary hourly rate. Such persons shall be under the supervision and control of the special
master, who shall take appropriate action to ensure that such persons preserve the confidentiality
of matters submitted to the special master for review.

Thank you for your consideration.

Respectfully submitted,
s/Jeremy D. Mishkin

Jeremy D, Mishkin

JDM:med

ce: Thomas W. Sheridan, Esquire (via ECF)
Neil T, Murray, Esquire (via ECF)
Christopher D. Hinderliter, Esquire (via ECF)
Eric S. Westenberger, Esquire (via ECF)
Jennine DiSomma, Esquire (via ECF)
Jennifer R. O’Connor, Esquire (via ECF)

4938166v1
